Title: To Thomas Jefferson from Thomas Appleton, 17 October 1822
From: Appleton, Thomas
To: Jefferson, Thomas


dear Sir
Leghorn
17 Octr 1822
From the 1307 Drs– 75. cts the proceeds of your remittance through Samuel Williams of London, by your letter of the 12th of June, I have paid to madme Pini of Pisa, four hundred & forty four-dollars, agreeably to their receipt herein inclos’d.—In compliance with your request, I spoke to them on the Subject; of leaving the principal in your hands, until it would be more convenient for you to restore it, this they most willingly acquiesc’d in, and desir’d me distinctly to express to you, their most ready compliance, and to assure you, of their grateful Sense of all your kindness towards them.—In the accompanying letter, you will find a part of the unforeseen wants which delay’d the completion of the Capitels; they will however, be Sent you by the first vessel for new-York, after the close of the ensuring month.—Mr Raggi will deliver to you, a foglio prospectus, entitled, “Grande anatomia del corpo umano, rappresentata in 44 Tavola, dal professora Pado mascagni.”—I had the happiness of being personally acquainted, with this great and celebrated professor who died only three years ago, and about Six months, after compleating an unceasing labour of forty years. this work is judg’d greatly. Superior to any of this description, either ancient or modern.—Napoleon was desirous it should be dedicated to him, and would certainly have been S but for the last fatal battle, which to use the words of Madme De Stael to me “that it was the greatest disaster, that ever befel mankind.”—The work is now publishing, in a most magnificant edition, in the original italian: as it is likewise in Paris, translated into french; the price is great, but the work is Still greater.—accept, Sir, the expressions of my unalterableesteem & respect.Th: Appleton